Justice KOURLIS
dissenting:
In my view, the trial court in this case acted well within its discretion in concluding that a defendant's request for the appointment of alternative defense counsel to investigate ineffective assistance of previous counsel created an actual or potential conflict of interest with that previous counsel, which conflict could not be waived. Accordingly, I would uphold the trial court order disqualifying the Office of the Public Defender from any further representation of Robert Harlan and therefore respectfully dissent from the majority opinion.
I.
On July 27, 2001, Harlan filed a Motion for the Appointment of Alternate Defense Counsel to Investigate and Present Claims of Ineffective Assistance of Counsel. The counsel to whom that motion referred was the public defender. The public defender had represented Harlan throughout all trial and appellate proceedings in the case to that point, and counsel stated in the motion that she would have "a conflict of interest vis-a-vis any claim of ineffective assistance of trial or direct appeal counsel." On August 2, 2001, the district court granted the motion and appointed alternate defense counsel to investigate any ineffectiveness of the public defender in the representation of Harlan. On August 20, 2001, on the Prosecution's motion, the trial court disqualified the public defender as Harlan's counsel.
The trial court stated, in pertinent part:
"Mr. Harlan is not prepared today to waive, hasn't been, and understandably so, any claims he might have to ineffective assistance of counsel. The Public Defender represented him at trial,. I think that having the Public Defender's office continue as Mr. Harlan's counsel in this case does create a tension, a significant one, in that he has the right to raise ineffective assistance of counsel issues, and likely those issues will be raised ... On the one hand, as [the prosecutor] points out in his brief, Mr. Harlan will expect to have zealous representation by the Public Defender's office at the same time that he, through other counsel, is raising claims that the Public Defender was not effective at trial in representing Mr. Harlan. I think that although it may not be an actual conflict at this juncture, it has the tendency to lead to being or potential for serious conflict. And when I consider that, and notwithstanding Mr. Harlan's request to have the Public Defender's Office continue to represent him, I believe that the existence of a serious potential for conflict and preventing that far outweighs what I think I perceive to be Mr. Harlan's desire to have a particular counsel representing him in post-conviction matters."
IL
The law applicable to this inquiry is quite clear. First, we vest great discretion with the trial courts to make these determinations, and review their orders only for abuse of discretion. See People ex rel. Peters v. Dist. Ct., 951 P.2d 926, 931 (Colo.1998).
Second, the trial courts are to make the decision by application of a balancing test. The facts of the particular case comprise the fulcrum of the balance. On the one side, the trial court is to place the defendant's preference for a particular counsel; and on the other, the public's interest in maintaining the integrity of the judicial process. See Rodriguez v. Dist. Ct., 719 P.2d 699, 706-07 (Colo.1986). Unlike the calculus applicable to the original appointment of counsel for an indigent defendant, when the defendant's choice carries little shrift, an indigent defendant does have the right to continue to be represented by his existing court-appointed counsel, absent some "demonstrable basis in fact or law to terminate that appointment." Williams v. Dist. Ct., 700 P.2d 549, 555 (Colo.1985).
This court has found conflicts of interest warranting disqualification of existing counsel in post-conviections proceedings when the client asserted that his counsel improperly advised him concerning a guilty plea (See Murphy v. People, 863 P.2d 301, 304-05 (Colo.1993); Riley v. Dist. Ct., 181 Colo. 90, 507 P.2d 464, 466 (1973)) and when the defendant asserted ineffective assistance of one attorney within the same office at trial (See *884McCall v. Dist. Ct., 783 P.2d 1223, 1227-28 (Colo.1989)).
The trial court in this case relied upon Rodriguez and People v. Isham, 923 P.2d 190 (Colo. cert. denied. In Isham, the trial court disqualified defense counsel when he filed an affidavit in support of a motion to suppress that would have required him to be a witness in the suppression hearing. The appellate court disagreed with the disqualification but elected not to overturn the trial court's order. Isham, 923 P.2d at 198. The appellate court held that neither the relatively minor conflict nor the public confidence in the integrity of the system required the disqualification of the public defender, but that a defendant's preference would necessarily give way when faced with "the paramount necessity of preserving the public confidence in the integrity of the administration of justice" Id. at 194 (quoting People v. Martinez, 869 P.2d 519, 527 (Colo.1994)).
IIL
The trial court here confronted a circumstance in which Harlan had himself requested and received the appointment of new counsel to investigate the effectiveness of his old counsel, the Office of the Public Defender. At the very least, by that motion, Harlan was stating to the court that he was looking for errors that his previous counsel might have committed that would undermine the outcome of the proceeding.
Whether Harlan filed the Motion because of time constraints under the federal Antiter-rorism and Effective Death Penalty Act, 28 U.S.C. § 2244, or to preserve options for himself in attacking his conviction matters not. He did file the Motion, and was unwilling to waive his right to do so. By asserting the ineffectiveness or possible ineffectiveness of his counsel, he created what the trial court called a "tension" in his relationship with that counsel. On the one hand, he is arguing that his counsel is ineffective, and on the other hand, asking that same counsel represent him on a continuing basis. The reasons that led to the Motion do not dilute this tension. A policy that would require judges to examine each motion for individual motivations would undermine, among other things, important facets of the attorney-client relationship such as confidentiality and trust and as such, we must take these Motions on their face.
We need not resolve here today whether such a request creates an actual conflict or a potential conflict. We need merely determine whether the trial court abused its discretion in concluding that either an actual or potential conflict existed. Our case law supports a conclusion that where the trial court determines that a conflict exists or may arise in the future, a motion for disqualification or withdrawal should be granted. See Allen v. Dist. Ct., 184 Colo. 202, 519 P.2d 851, 353 (1974); see also Wheat v. United States, 486 U.S. 153, 161-62, 108 S.Ct. 1692, 100 L.Ed.2d 140 (1988). More blatantly, we have held in the past that the filing of a motion that asserts ineffective assistance of counsel creates a cireumstance in which "neither the law ror common sense" would suggest that the lawyer would continue to represent a client who asserts such incompetence. Riley v. Dist. Ct., 181 Colo. 90, 507 P.2d 464, 466 (1973).
Here, the trial court concluded that such a paradox disserves the integrity of the system of justice, and I would uphold that conclusion. Indeed, in my mind, to hold otherwise would support an inference that the process is replete with gamesmanship: an inference completely at odds with public confidence in the system. For that reason, as well, I view the conflict as not susceptible to waiver. Harlan's choice was to file or not file the Motion for Appointment of Alternative Counsel. He chose.
IV.
Because I believe that the trial court acted well within its discretion in granting the Prosecution's Motion to Disqualify the Office of the Public Defender following appointment of alternative defense counsel to investigate ineffective representation by that very office, I respectfully dissent from the majority opinion and would uphold the trial court order.
I am authorized to state that Justice RICE joins me in the dissent.